Citation Nr: 1401295	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left wrist condition.

4.  Entitlement to service connection for a left elbow condition.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for acid reflux disease.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for insomnia, to include as secondary to PTSD.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to July 2002, and from February 2003 to May 2004.  Her service included a tour of duty in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran relocated to New York during the pendency of this appeal and her case was transferred to the New York, New York, RO.  

This matter was previously before the Board in March 2010 and January 2012 at which times the issues presently on appeal were remanded for further development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).     

In light of recent evidence showing that the Veteran has relocated to Utah, appropriate action should be taken to transfer her claims file to the appropriate RO.


FINDINGS OF FACT

1.  The Veteran failed to report to VA examinations to determine whether she has current disabilities claimed as bilateral hearing loss, tinnitus, left wrist condition, left elbow condition, chest pain, acid reflux disease, a psychiatric disorder, to include PTSD, and insomnia that are related to her military service.  She was notified of the time and place to report, was notified that she did not report, and has not indicated a good cause (or any reason) for not reporting or indicated willingness to report.

2.  Based on the evidence of record, the Veteran is not shown to have bilateral hearing loss disability for VA purposes or to have had such disability at any time during the appeal period. 

3.  Based on the evidence of record, the Veteran is not shown to have tinnitus or to have had such disability at any time during the appeal period. 

4.  Based on the evidence of record, the Veteran is not shown to have a left wrist condition or to have had such disability at any time during the appeal period. 

5.  Based on the evidence of record, the Veteran is not shown to have a left elbow condition, tentatively diagnosed as epicondylitis, related to her military service.  

6.  Based on the evidence of record, the Veteran is not shown to have chest pain related to her military service.  

7.  Based on the evidence of record, the Veteran is not shown to have acid reflux disease or to have had such disability at any time during the appeal period. 

8.  Based on the evidence of record, the Veteran is not shown to have PTSD or to have had such disability at any time during the appeal period. 

9.  Based on the evidence of record, the Veteran is not shown to have adjustment disorder or anxiety disorder related to her military service.  
10.  Based on the evidence of record, the Veteran is not shown to have insomnia related to her military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability for VA purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.655 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2013).

3.  The criteria for service connection for a left wrist condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2013).

4.  The criteria for service connection for a left elbow condition, tentatively diagnosed as epicondylitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2013).

5.  The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.655 (2013).

6.  The criteria for service connection for acid reflux disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2013).

7.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.655 (2013).

8.  The criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F/ 3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim. Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in November 2004, prior to the rating decision on appeal, which explained the respective duties of VA and the Veteran with respect to obtaining evidence in support of her claim.  The letter also indicated what the evidence needed to show in order to establish service connection for these claimed disabilities.  In a subsequent letter to the Veteran in March 2010, the Appeals Management Center explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has made reasonable attempts to obtain all outstanding treatment records (see BVA remands of March 2010 and January 2012).  

The Veteran was scheduled for a Board hearing (in December 2009) and VA examinations (in October 2005, June 2008, December 2010, August 2011 and May 2012).  Unfortunately, she failed to report to these scheduled appointments.  In November 2009, she was sent a letter informing her of the date and time of her Board hearing at the RO in New York, New York.  Regarding the October 2005 and June 2008 VA examinations, she received notice of these examinations, but informed VA that she was not able to attend these examinations.  She explained that she was not able to attend the October 2005 VA examination because she was traveling out of town on business, and was not able to attend the June 2008 examination because she had been in the process of moving.  As for the examinations in 2010 and 2011 examinations, it is unclear whether the Veteran received notice of these examinations due to a change of address that VA was not made aware of.  However, in regard to the May 2012 examinations, notice letters were sent to the Veteran's most recent address of record and were not returned as undeliverable.  Also, a supplemental statement of the case (SSOC) was sent to the same address in September 2012 which the Veteran responded to.  That is, the Veteran notified the RO in writing in October 2012 that she had received and reviewed the supplemental statement of the case (which outlined her failure to report to the scheduled VA examination in May 2010 without good cause), and requested that the RO forward her case to the Board immediately.  

The Board notes that "[t]he duty to assist is not always a one way street. If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran failed to report to a number of scheduled examinations, the most recent of which was scheduled in May 2012.  In regard to this examination, the Veteran has not provided any explanation for her failure to report, even after being notified of her failure to report in the September 2012 SSOC, and she has not indicated a willingness to report.  The Board finds that VA satisfied its obligation to provide the Veteran with a VA examination, although the Veteran did not avail herself of this opportunity. Therefore, since this is an original service connection claim, it must be decided based on the evidence of record.  38 C.F.R. § 3.655.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis and hearing loss (organic disease of the nervous system), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran reported on her November 2004 claim for disability benefits that all of her claimed disabilities began in 2003.

As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834).  38 C.F.R. § 3.310(a)(1) (2013).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include sleep disturbances and cardiovascular signs or symptoms.  

In deciding this claim on the evidence of record as the Board must do, the Board finds that the symptomatology the Veteran has complained of with respect to chest pain and insomnia is not shown to have resulted in a disability which can be said to have resulted in "objective indications of chronic disability" including both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification pursuant to 38 C.F.R. § 3.317(a)(2).  As such, the requirements for entitlement to presumptive service connection for an undiagnosed illness under 3.317 based on symptoms of chest pain and insomnia have not been met. 

Regarding the service connection claims on a direct basis, service treatment records include a March 2002 record reflecting the Veteran's report of insomnia along with a diagnosis of upper respiratory infection.  These records also include a March 2004 post deployment physical record reflecting the Veteran's report of symptoms including chest pain, painful joints, indigestion, vomiting, and emotional/stress issues.  The Veteran denied having ringing of the ears.

Postservice VA treatment records in 2004 reflect various complaints including sleep problems, left arm pain, insomnia, nausea and heart palpitations.  These records also include an August 2004 general medicine evaluation report relaying the Veteran's report of panic attacks/anxiety disorder since August 2002, and left forearm pain since being deployed to Iraq.  The Veteran was assessed as having adjustment disorder and anxiety disorder.  The physician also reported that it was unclear whether the Veteran had any signs or symptoms of PTSD as she was exposed to sounds of mortar in Iraq.  The physician noted that the Veteran was to be referred to a general medical psychiatric evaluation for help in her diagnosis.  Unfortunately, the Veteran failed to report to two scheduled general psychiatric evaluations.  The second evaluation was scheduled with the Veteran via telephone.  The Veteran was also assessed in August 2004 as having probable medial epicondylitis and was to be referred to occupational therapy for further treatment.  However, a May 2005 VA general medicine record shows that the Veteran was not able to follow through with any of the consults/appointments scheduled for her due to family reasons.  

Also on file is a primary care outpatient note in December 2006 showing that the Veteran had presented to the facility to establish care.  Her past medical history included panic/anxiety disorder (in August 2004), epicondylitis (in August 2004), and palpitations (in October 2006) with one reported episode of chest pain.

The service and postservice evidence outlined above clearly warrant a VA examination.  In this regard, with respect to VA examinations, the United States Court of Appeals for Veterans Claims found in that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In its January 2012 remand, the Board highlighted the numerous attempts that VA has made to afford the Veteran VA examinations in conjunction with her appeal, including searching public records and contacting relatives to locate her current address.  The record shows that the Veteran has relocated many times during the pendency of this appeal without keeping VA apprised of her new addresses, thus frustrating VA's attempts to schedule her for VA examinations.  The Board pointed out in January 2012 that it is ultimately the Veteran's responsibility to keep VA apprised of her current contact information, but noted that the need for the examinations was so great that yet another attempt was to be made.  Unfortunately this last attempt, made in May 2012, was unsuccessful.  As noted, under such circumstances, these original service connection claims must be decided based on the evidence of record.  38 C.F.R. § 3.655. 
The Board thus finds, based on the evidence of record, that the evidence is insufficient to establish the Veteran's claims for service connection.  That is, it is insufficient to establish some of the disabilities being claimed, i.e., bilateral hearing loss, tinnitus, left wrist condition, acid reflux disease and PTSD, and fails to relate other noted conditions to service, i.e., left elbow condition, adjustment and anxiety disorders, chest pain and insomnia.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  It follows that since PTSD is not established as a service connected disability, further consideration of insomnia as secondary to PTSD is not warranted.  38 C.F.R. § 3.310.   

While lay statements in some cases may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), these matters appear to be the type of medical matters as to which the courts have held lay testimony is not competent.  An exception is the Veteran's service connection claim for tinnitus.  This is so since tinnitus is a condition which is subject to lay observation.  However, the Veteran's claim that this condition began in service in 2003 is not deemed credible as it conflicts with other evidence of record.  In this regard, it conflicts with the post deployment physical record in March 2004 in which the Veteran denied ringing of the ears, and conflicts with a December 2006 primary care outpatient clinic record on which she denied symptoms of tinnitus.

Accordingly, the Board must conclude that the requirements for establishing service connection for claimed disabilities have not been met for the simple reason that the Veteran has not been shown by the evidence to have such disabilities and/or a nexus of such disabilities to service.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left wrist condition is denied.

Service connection for a left elbow condition is denied.

Service connection for chest pain is denied.

Service connection for acid reflux disease is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for insomnia, to include as secondary to PTSD, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


